Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                     Nos. 04-15-00262-CR, 04-15-00263-CR, & 04-15-00264-CR

                                       Angel H. LONGORIA,
                                             Appellant

                                                 v.
                                            The STATE
                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                   Trial Court Nos. 2014CR9330, 2014CR5599A, & 2104CR5685A
                             Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 9, 2015

DISMISSED

           Angel H. Longoria pleaded guilty to the offense of aggravated robbery pursuant to a plea

bargain agreement. As part of his plea-bargain, Longoria signed a separate “Waiver of Appeal.”

The trial court imposed sentence in accordance with the plea agreement. The trial court signed a

certificate stating that “[this] is a plea-bargain case, but matters were raised by written motion filed

and ruled on before trial and not withdrawn or waived, and the defendant has the right of appeal[.]”

Longoria timely filed a notice of appeal and the record was filed.
                                                       04-15-00262-CR, 04-15-00263-CR, & 04-15-00264-CR


       Thereafter, counsel for Longoria filed a motion to abate the appeal in which he argued that

the certificate is defective because it does not comport with the record. Specifically, counsel noted

that: no rulings were made on any of the written motions that were filed in the case; none of the

orders associated with written motions were signed; the trial court and the parties made no

reference to any ruled-upon motions during the plea-entry hearing; and there are no entries on the

docket sheet that would reflect that a motion was heard or ruled on. Thus, counsel argued that

there were no matters that were raised by written motion filed and ruled on before trial, and

requested that we abate the appeal and remand the cause to the trial court so that the trial court

could reconsider the certification of the defendant’s right of appeal and so that an accurate

certification could be obtained from the trial court.

       Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure requires “[t]he trial court [to]

enter a certification of the defendant’s right of appeal in every case in which it enters a judgment

of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). This court is “obligated to review

that record [to] ascertain[ ] whether the certifications [are] defective.” Dears v. State, 154 S.W.3d
610, 615 (Tex. Crim. App. 2005). A certification is “defective” if it “proves to be inaccurate”

“when compared with the record.” Id. at 614.

       Accordingly, we granted counsel’s motion and abated the appeal for the trial court to

reconsider the certification. On August 18, 2015, the trial court signed an amended certification

in each cause number, stating that this “is a plea-bargain case, and the defendant has NO right of

appeal.” Each certification has been filed in a supplemental clerk’s record.

       Our independent review of the record discloses that each case is a plea bargain case and

that Longoria signed a waiver of his limited right of appeal. The clerk’s record contains a written

plea bargain, and the punishment assessed did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant. We therefore agree with counsel and the trial court that
                                                 -2-
                                                    04-15-00262-CR, 04-15-00263-CR, & 04-15-00264-CR


the record establishes Longoria does not have a right to appeal. See TEX. R. APP. P. 25.2(a)(2).

We thus dismiss these appeals. TEX. R. APP. P. 25.2(d).


                                                PER CURIAM

Do not publish




                                              -3-